ORDER
| feting under the authority of Article V of the Louisiana Constitution of 1974, and the inherent power of this Court, and considering that contrary legal positions have been expressed on the issue of who will succeed to the office of Chief Justice of the Louisiana Supreme Court upon the retirement of present Chief Justice Catherine D. Kimball on January 31, 2013,
And further considering that the administration of justice requires a legal determination of who will assume the position of Chief Justice on February 1, 2013,
IT IS HEREBY ORDERED THAT
Any sitting Justice interested in a legal determination of this matter may file with the Clerk of Court, no later than July 31, 2012, on the following issue:
In consideration of Chief Justice Catherine D. Kimball’s retirement on January 31, 2013, for purposes of determining who is Chief Justice of the Louisiana Supreme Court as of February 1, 2013, which Justice is the “judge oldest in point of service on the supreme court” under Article V, Section 6 of the Louisiana Constitution of 1974?
Factual matters, if any, shall be submitted by affidavit filed with the Clerk of Court no later than July 31, 2012. Any responses by a sitting Justice shall be filed with the Clerk of Court by August 15, 2012. This matter shall be assigned for written opinion.*
/s/ Catherine D. Kimball Catherine D. Kimball, Chief Justice.
AMENDING ORDER
L The Court amends its June 13, 2012 Order to provide as follows:
Any sitting Justice interested in a legal determination of this matter may file a brief with the Clerk of Court no later than August 31, 2012. Factual matters raised in a brief, if any, shall be submitted by affidavit filed with the Clerk of Court no later than August 31, 2012. Any responses by a sitting Justice shall be filed with the Clerk of Court no later than September 14, 2012.*

 Chief Judge Burrell J. Carter, Court of Appeal, First Circuit, Chief Judge Henry N. Brown, Jr., Court of Appeal, Second Circuit, and Chief Judge Ulysses Gene Thibodeaux, Court of Appeal, Third Circuit, participating as justices ad hoc. Johnson, Knoll and Victory, JJ., recused.